Case 19-12378-KBO   Doc 1296-7    Filed 01/22/21   Page 1 of 9




                          Exhibit G
                    Assignment Agreement
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 2 of 9




Confidential                                                            HAINCAPITAL000065
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 3 of 9




Confidential                                                            HAINCAPITAL000066
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 4 of 9




Confidential                                                            HAINCAPITAL000067
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 5 of 9




Confidential                                                           HAINCAPITAL000068
               Case 19-12378-KBO   Doc 1296-7    Filed 01/22/21   Page 6 of 9




                                                Robert J Koltai
                                                Managing Member




Confidential                                                             HAINCAPITAL000069
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 7 of 9




Confidential                                                            HAINCAPITAL000070
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 8 of 9




Confidential                                                            HAINCAPITAL000071
               Case 19-12378-KBO   Doc 1296-7   Filed 01/22/21   Page 9 of 9




                                                Robert J Koltai
                                                Managing Member




Confidential                                                           HAINCAPITAL000072
